    Case 6:20-cv-02287-RBD-DCI Document 1 Filed 12/16/20 Page 1 of 4 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


STEPHEN KNUTH,                                   )
                                                 )
        Plaintiff,                               )    Case No.
                                                 )
vs.                                              )
                                                 )    State Court No: 2020-SC-052164-O
MACY’S RETAIL HOLDINGS, LLC,                     )    (in the County Court of the Ninth Judicial
                                                 )    Circuit in and for Orange County – Judge
        Defendant.                               )    Evellen H. Jewett)



                                    NOTICE OF REMOVAL

        Defendant Macy’s Retail Holdings, LLC (improperly named as a defendant in this

action)1, by and through its undersigned counsel, pursuant to 28 U.S.C. §§ 1331, 1441, and

1446(b), and files this Notice of Removal to the United States District Court for the Middle

District of Florida, Orlando Division, and for grounds of this Notice of Removal, states:

        1.      On November 16, 2020, Plaintiff Stephen Knuth (“Plaintiff”) filed a Statement of

Claim against Macy’s Retail Holdings, LLC, in the County Court of the Ninth Judicial Circuit in

and for Orange County, State of Florida, captioned Stephen Knuth v. Macy’s Retail Holdings,

LLC, Case No. 2020-SC-52164-O (“Complaint”).

        2.      The United States District Court for the Middle District of Florida has jurisdiction

over this case on the basis of federal question jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Because the alleged occurrence giving rise to this action occurred in Orange

County, Florida, removal to this judicial district is appropriate.



1
 Plaintiff has improperly named the Defendant in this matter as “Macy’s Retail Holdings, LLC.”
Based on Defendant’s reading of the sparse allegations in this case, the proper entity should be
Macys.com, LLC, for which Macy’s Retail Holdings, LLC is the sole member.

                                                  1
     Case 6:20-cv-02287-RBD-DCI Document 1 Filed 12/16/20 Page 2 of 4 PageID 2




         4.     Plaintiff’s Complaint seeks recovery for alleged violations of the Telephone

Consumer Protection Act, 47 U.S.C. §§ 227 et seq. (“TCPA”). Specifically, Plaintiff alleges he

received nine unlawful texts from Defendant in violation of the TCPA.

I.       REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL SUBJECT
         MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1331.

         5.     This Court has original jurisdiction over this action pursuant to the provisions of

28 U.S.C. § 1331, and this matter is removable pursuant to 28 U.S.C. § 1441, because the federal

courts “shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331.

         6.     Plaintiff’s claims made pursuant to the TCPA arise under federal law. It is well-

settled that actions arising under the TCPA constitute the basis for federal question jurisdiction.

See, e.g., Speidel v. Am. Honda Fin. Corp., 2014 U.S. Dist. LEXIS 26778, *5-6 (M.D. Fla. Feb.

28, 2014) (citing Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 753 (2012)). This removal is

therefore proper pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1441 because of this Court’s

original jurisdiction.

II.      DEFENDANT HAS SATISFIED THE PROCEDURAL AND VENUE
         REQUIREMENTS FOR REMOVAL.

         7.     The County Court of the Ninth Judicial Circuit in and for Orange County, Florida,

is located within the Middle District of Florida, see 28 U.S.C. § 89(b), and venue for this action

is proper in this Court under 28 U.S.C. § 1441(a) because the Federal District Court for the

Middle District of Florida is the “district and division embracing the place where such action is

pending.”




                                                  2
  Case 6:20-cv-02287-RBD-DCI Document 1 Filed 12/16/20 Page 3 of 4 PageID 3




       8.      Pursuant to 28 U.S.C. § 1446(a), a copy of all pleadings, process, and orders in

the state court file are attached hereto as Exhibit “A”. No further proceedings have been had

therein, and Macy’s has not filed its response to Plaintiff’s Complaint.

       9.      Macy’s first received a copy of the Complaint when its registered agent was

served on November 17, 2020. Removal is within thirty days and is therefore timely pursuant to

28 U.S.C. § 1446(b).

       10.     Immediately following the filing of this Notice of Removal, written notice of the

filing will be provided to Plaintiff and filed with the County Court of the Ninth Judicial Circuit

in and for Orange County, Florida, as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant Macy’s Retail Holdings, LLC (improperly named) prays this

Honorable Court accept jurisdiction of said action, and for such other and further relief as this

Court deems just and proper.

Dated: December 16, 2020                      Respectfully submitted,

                                      By:     /s/NELSON C. BELLIDO
                                              Nelson C. Bellido
                                              Florida Bar No. 974048
                                              ROIG LAWYERS
                                              44 W. Flagler Street, Suite 2100
                                              Miami, FL 33130
                                              Tel: (305) 405-0997
                                              Fax: (305) 405-1022
                                              Email: nbellido@roiglawyers.com
                                              Pleadings@RoigLawyers.com




                                                 3
  Case 6:20-cv-02287-RBD-DCI Document 1 Filed 12/16/20 Page 4 of 4 PageID 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been

furnished electronically on this 16th day of December, 2020, with the Clerk of the Court using

CM/ECF. I also certify that the foregoing document is being served this day on all counsel of

record via transmission of Notice of Electronic Filing generated by CM/ECF. A copy of the

foregoing is being sent via U.S. Mail to:


                                        SERVICE LIST

Mr. Stephen Knuth
1400 Morgan Stanley Avenue, Unit #538
Winter Park, FL 32789



                                      By:   /s/NELSON C. BELLIDO
                                            Nelson C. Bellido




                                              4
